IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Prime Development Group, LP,             :
                      Appellant          :
                                         :
            v.                           :   No. 1281 C.D. 2020
                                         :   Argued: November 15, 2021
Upper Makefield Township                 :
Zoning Hearing Board                     :

BEFORE:      HONORABLE MARY HANNAH LEAVITT, Judge
             HONORABLE ELLEN CEISLER, Judge
             HONORABLE J. ANDREW CROMPTON, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE CROMPTON                            FILED: December 23, 2021


             Prime Development Group, LP (Developer) appeals from an order of
the Bucks County Court of Common Pleas (Trial Court) that affirmed the decision of
the Upper Makefield Township (Township) Zoning Hearing Board (ZHB) denying
Developer’s application for several variances and special exceptions for construction
of a single-family dwelling on a nonconforming triangular-shaped property located in
a conservation management (CM) district (Property). Upon review, we affirm.
                                  I. Background
             Developer is equitable owner of the Property. On August 30, 2019,
Developer submitted an application (Application) to the Township requesting
several variances to construct a single-family dwelling on the Property, which is
surrounded by River Road, Hall Road, and Stoneybrook Road in the Township. The
Property is triangular and nonconforming and has been so configured since 1983 as
a result of the rerouting of River Road. The Property configuration predates
enactment of the Newtown Area Joint Municipal Zoning Ordinance (Ordinance).1
Developer sought a special exception pursuant to Sections 1208.C2 and 1507.E of
the Ordinance (§§1208.C2, 1507.E) to construct a single-family dwelling on the
Property, which is a permitted use in the CM district. The Application proposed a
2,500 square-foot home with a 1,514 square-foot footprint on a half-acre lot.
             In January 2020, a public hearing was held, continued to February
2020, to seek the following variances for the Property:

             1. Ordinance §401.B - Minimum Lot Area where 43,560 [square feet
      are] required and 24,225.33 exists;

           2. Ordinance §401.0 - Minimum Lot Width at Building Set Back Line
      where 200 feet is required, and 131.15 feet exists;

            3. Ordinance §401.D.1 - Minimum Front Yard where 50 feet is
      required, and 33.79 feet is proposed;

            4. Ordinance §401.D.1 to permit Minimum Building Envelope of
      3,839.60 square feet when 20,000 square feet is required;

             5. Ordinance §903.B.1 to permit the proposed disturbance in the type
      AlA soils to allow a 40.47% area of protection where a 100% is required (this
      soil type encompasses the entire lot);

            6. Ordinance §903.B.4.a to permit steep slopes at 15-25% to be
      protected at 57.14% when 75% is required;

           7. Ordinance §903.B.5.a to permit a woodland protection area of
      17.35%, where a minimum of 85% is otherwise required;




      1
        Joint Municipal Zoning Ordinance for Newtown Township, Upper Makefield Township,
and Wrightstown Township, 2006, readopted June 23, 2007. See Ordinance, §101.


                                           2
              8. Ordinance §903.B.6.c to permit the removal of 22 trees of a girth of
       10 inches or greater, [4] feet above grade [where removal of any trees of that
       size is not permitted];

              9. Ordinance §1000.C.2.a to permit the construction of a structure for a
       permitted use on a lot that is less than 80% of the minimum lot area in the CM
       District, and;

              10. Ordinance §1000.C.2.c to permit the construction of a structure with
       [] aggregate front and rear yards of less than 60% to the normal requirements
       of the district in which the Property is located.

Reproduced Record (R.R.) at 363a-64a2 (emphasis added). During the hearing,
Developer presented the testimony of its principal (Principal) who has over 20 years
of home-building experience. Principal testified that the size of the home, a two-
story, 2,500 square-foot residence, was reasonable for the half-acre lot. Developer
also presented expert testimony of its engineer (Engineer) regarding the location of
the proposed home on the Property, given the restrictions in the Ordinance.3 He
explained that given the triangular shape of the Property, it abuts three roads, and
thus has three front yards, necessitating relief from the setback requirements.
               Engineer testified that the proposed plan retains less than half of the
soils, when 100% of floodplain soils must be protected. The plan also protects just
over 17% of the woodlands when 85% of woodlands are required to be protected in
a CM district where the Property is located. He opined that the proposed location of
the home, using Stoneybrook Road as its frontage, would allow the most optimal
setbacks from the three roads. He also noted that his firm conducted a tree study to
ensure that the proposed location would have the least impact on the trees. He

       2
          The reproduced record is not in compliance with the Pa. R.A.P. 2173, which directs pages
to be numbered using Arabic numerals followed by lower case “a.” This opinion uses the correct
citation format when referencing the reproduced record.
       3
         Counsel explained during oral argument that, given the lot characteristics, the setbacks
could not be increased without additional tree removal.

                                                3
explained that multiple variances are required because construction is only permitted
on a lot that is at least 80% of the required lot size (43,560 square feet), whereas the
Property is only 55.60% of the required minimum lot size.
             A number of residents noted their opposition to the Application during
the hearing. See ZHB Dec., 4/1/20, Finding of Fact (F.F.) No. 20; R.R. at 390a-91a.
The ZHB also received a number of letters or emails in opposition to the Application.
F.F. No. 21; R.R. at 391a.
             The ZHB denied the Application. Although it found that the Property
size and shape presented a hardship that was not caused by Developer, the ZHB
determined that Developer did not establish that the variances requested were the
minimum necessary to make reasonable use of the Property. Significantly, the ZHB
found that “[Engineer] did not testify that the proposed residence was the smallest
which could be built on the Property; instead indicating that the proposed residence
was of a size and style that [Developer] believed to be marketable.” F.F. No. 17.
Indeed, Engineer acknowledged that he did not consider a smaller residence, which
would reduce the scope of the necessary variances. See F.F. No. 19. The ZHB also
denied special exception relief because the proposed plan “will result in over-
crowding and over-development of the Property” and be detrimental to the character
of the neighborhood. See ZHB Dec. at 14, Conclusion of Law (C.L.) Nos. 9, 11(a);
R.R. at 394a-95a. Developer appealed to the Trial Court.
             Without taking additional evidence, the Trial Court affirmed the ZHB’s
decision. It concluded that Developer did not establish that the variances requested
were the minimum necessary to make reasonable use of the Property, emphasizing
that to satisfy the variance criteria, the requested variance must represent the least
modification to the Ordinance. See Trial Ct., slip op., 10/30/20, at 7 (unpaginated).



                                           4
               Developer filed a timely notice of appeal of the Trial Court’s order to
this Court.4 After briefing and argument, the matter is ready for disposition.
                                             II. Issues
               Developer presents two issues for this Court’s review: (1) whether the
Trial Court erred as a matter of law in “failing to clearly demonstrate that the
proposed relief was not the minimum possible to afford relief,” i.e., reasonable use
of the Property for construction of a single-family dwelling, (Developer’s Br. at 3);
and (2) whether the Trial Court erred in determining that overcrowding was a ground
for denying relief.
                                         III. Discussion
               On appeal,5 Developer assigns legal error to the ZHB and the Trial
Court in denying the variances because the Property cannot be used as a residential
single-family dwelling, keeping with the character of the neighborhood, unless it is


       4
          The docket reflects the notice of appeal was filed one day late, on December 8, 2020.
Pennsylvania Rule of Appellate Procedure 903 requires the filing of an appeal within 30 days of
the order, which was November 5, 2020, making the appeal deadline December 5, 2020. See Pa.
R.A.P. 903(a). Accordingly, this Court directed the parties to address timeliness in their briefs.
Developer’s brief includes copies of submissions to the Trial Court, including the notice the Trial
Court provided indicating the technical nonconformity of the notice of appeal by lacking a certain
certificate. See Developer’s Br. at 30-32. The Trial Court prothonotary erred by not docketing
the notice of appeal at the time it was filed under Pa. R.A.P. 902, despite its technical deficiency
under a local rule. Here, there is no dispute that Developer took appropriate steps to perfect the
appeal. Indeed, it is evident that the notice of appeal was timely filed because the Trial Court
issued its order directing the filing of a Rule 1925(b) Statement on December 2, 2020, days before
the appeal deadline. See R.R. at 90a. As the notice of appeal was filed within the 30-day
timeframe, Developer preserved its right to appeal despite the omission of a certificate the lower
court required. As such, we have proper jurisdiction over the appeal.
       5
          “On appeal from a decision of a [ZHB], where the [T]rial [C]ourt does not take additional
evidence, its scope of review is limited to determining whether the local zoning agency committed
an error of law and whether its necessary findings are supported by substantial evidence . . . . Where,
as here, no additional evidence is presented to the [T]rial [C]ourt, our scope of review is limited to
determining whether the ZHB committed an abuse of discretion or an error of law.” Pham v. Upper
Merion Twp. Zoning Hearing Bd., 113 A.3d 879, 887 nn.5-6 (Pa. Cmwlth. 2015).

                                                  5
constructed of a certain size. Developer also asserts the Trial Court disregarded
relevant evidence of record in that it did not give appropriate weight to the expert
testimony of Engineer, which was unrefuted.
             Initially, we note, this Court may not substitute its interpretation of the
evidence for that of the ZHB. See Taliaferro v. Darby Twp. Zoning Hearing Bd.,
873 A.2d 807 (Pa. Cmwlth. 2005). As the factfinder, the ZHB’s function is to weigh
the evidence, and to serve as the sole judge of the credibility of witnesses. Id.
Further, we must view the evidence in a light most favorable to the prevailing party
below, who is given the benefit of all reasonable inferences arising from the
evidence. In re McGlynn, 974 A.2d 525 (Pa. Cmwlth. 2009).
                                A. Variance Criteria
             “The burden on an applicant seeking a variance is a heavy one, and the
reasons for granting the variance must be substantial, serious and compelling.”
Singer v. Phila. Zoning Bd. of Adjustment, 29 A.3d 144, 149 (Pa. Cmwlth. 2011).
To obtain a variance, an applicant must establish five factors summarized as follows:
(1) unique physical conditions of the property that impose an unnecessary hardship;
(2) because of such unique conditions, the property cannot be developed in strict
conformity with the code so the variance is necessary to enable its reasonable use; (3)
the hardship has not been created by the applicant; (4) the variance will not alter the
essential character of the neighborhood; and, relevant here, (5) “that the variance, if
authorized, will represent the minimum variance that will afford relief and will
represent the least modification possible of the regulation in issue.” Trial Ct.,
slip op. at 7 (unpaginated) (emphasis in original) (quoting Section 910.2(a)(1)-(5) of
the Pennsylvania Municipalities Planning Code (MPC), Act of July 31, 1968, P.L.
805, as amended, added by the Act of December 21, 1998, P.L. 1329, 53 P.S.



                                           6
§10910.2(a)(1)-(5)); see also Hertzberg v. Zoning Bd. of Adjustment of City of
Pittsburgh, 721 A.2d 43, 46-47 (Pa. 1998).
               In Hertzberg, our Supreme Court explained that “[w]hen seeking a
dimensional variance within a permitted use, the owner is asking only for a
reasonable adjustment of the zoning regulations in order to utilize the property in a
manner consistent with the applicable regulations.” Id. at 47. Stated differently, if
the proposed use is permitted under the applicable zoning regulations and the
variance pertains to the area or space for the use, then the type of variance is
dimensional.
               Relevant here, the proposed use as a single-family dwelling is expressly
permitted in a CM district.        Further, the ZHB recognized that the unique
characteristics of the Property constitute a hardship necessitating a variance from
certain Ordinance provisions. See C.L. No. 10. As such, a hardship is established.
Zappala Grp., Inc. v. Zoning Hearing Bd., Town of McCandless, 810 A.2d 708, 711
(Pa. Cmwlth. 2002) (“A variance, whether labeled dimensional or use, is appropriate
‘only where the property, not the person, is subject to hardship.’”) (emphasis in
original)). Nevertheless, “a variance is not warranted where the hardship is related to
the landowner’s desired use of the land, rather than the land itself . . . .” Ciferno v.
Zoning Hearing Bd. of Twp. of Rostraver (Pa. Cmwlth., No. 1065 C.D. 2016, filed
July 5, 2017), slip op. at 12, 2017 WL 2857056, at *5 (citing Yeager v. Zoning Hearing
Bd. of City of Allentown, 779 A.2d 595, 598 (Pa. Cmwlth. 2001)).
               Case law is clear that “[m]ere economic hardship will not of itself
justify a grant of a variance.” Wilson v. Plumstead Twp. Zoning Hearing Bd., 936
A.2d 1061, 1069 (Pa. 2007) (citation omitted). “A variance will not be granted
because a zoning ordinance deprives the landowner of the most lucrative and



                                           7
profitable uses.”     Id. at 1070.      Mere profit to be gained from the proposed
development is not alone sufficient grounds for granting a variance.
              Because hardship is established, and the use is permitted, only the
dimensions of the variance are at issue. However, it remains Developer’s burden to
prove that the multiple variances it sought are the minimum needed to make
reasonable use of the Property. Further, it bears emphasizing that the Property where
construction is proposed is located in a conservation management district. The
Ordinance explains the purpose of the CM district as follows:

       The [CM] District consists of valuable natural resources such as
       woodlands, agricultural soils, floodplains, wetlands, aquifer recharge
       areas, and areas of steep slopes. The [CM] District is dependent on
       groundwater as the primary water source. Agriculture is a significant
       and an important use of land in the [CM] District. For these reasons,
       uses are permitted in both type and intensity which provide the
       maximum opportunities for open space in order to protect the natural
       resources and encourage the continuation of farming activities. Single-
       family detached, single-family detached cluster, and performance
       subdivisions are permitted, provided sewage disposal methods shall
       replenish the water table in accordance with the wastewater policies of
       the Joint Municipal Comprehensive Plan and the Sewage Facilities Plan
       (Act 537)[6] of the participating municipality where building or
       development is proposed. The use and ownership of open space within
       residential developments shall be designed to achieve the purposes
       noted above and to be compatible with other uses in the [CM] District.

Ordinance, §305B (emphasis added).
              There are two types of variances sought in the Application, those
related to lot size and shape and those related to natural features. During argument,
counsel for both parties acknowledged that the lot size related variances are not the
primary ones at issue. See also R.R. at 221a-22a (that the Property is “about a half

       6
        Section 5 of the Pennsylvania Sewage Facilities Act, Act of January 24, 1966, P.L. (1965)
1535, No. 537, as amended, 35 P.S. §750.5.

                                               8
of an acre [instead of a one-acre lot] . . . drives 6 of the 10 variances” requested);
R.R. at 341a. As the Township acknowledged during oral argument, even an
outhouse would violate dimensional requirements of the Ordinance, thus
acknowledging that any construction would necessitate multiple variances based on
the unique configuration of the Property. However, certain variances related to
natural features, including steep slopes, tree removal, and hydraulic soils, could be
minimized by building a smaller home.7
              Developer requests multiple variances which entail removal of mature
trees and fail to protect the levels of floodplain soils and steep slopes that the
Ordinance requires in that type of district. Again, because the Property is entirely
on hydraulic soils, a variance is required for any construction. The critical element
here is the degree of modification required to retain a minimal effect on the hydraulic
soils, steep slopes, and mature trees.            The fifth criterion requires the “least
modification to the regulation at issue.” Section 910.2(a)(5) of the MPC, 53 P.S.
§10910.2(a)(5). Notwithstanding that a smaller home would have less impact on the
natural features sought to be protected in the CM District, Developer admitted that
there was no attempt to redesign the house to reduce the footprint or square footage.
              Critically, Developer disregards that it bears the burden of proving that
the variances sought are the minimum necessary to allow reasonable use of the
Property. There is no indication on this record, nor in Developer’s brief, that
Developer was unable to make reasonable use of the Property by building a smaller
house, with a smaller footprint.


       7
         Also, the Agreement of Sale (Reproduced Record (R.R.) at 352a-56a) between Developer
and the prior owner permitted construction of a 2,200-square-foot dwelling, thus indicating the
parties contemplated a smaller dwelling at the time of the sale. See R.R. at 355a.



                                              9
              Additionally, contrary to Developer’s contentions, it is not the
Township’s or the objectors’ burden to prove that a smaller house may be
constructed for reasonable use on the Property.          Developer seems under the
misapprehension that because there is a clear hardship presented by the size and
shape of the Property, it is entitled to a variance as of right when compliance with
the Ordinance is not feasible. See Developer’s Br. at 14 (stating it is “entitled to all
relief necessary to allow reasonable use of the Property”). However, this disregards
the variance criterion that pertains to the degree of noncompliance with Ordinance
provisions.
              To the extent that Developer challenges the factfinder’s determinations
as to credibility and evidentiary weight, its arguments are unavailing. The Trial
Court properly deferred to the ZHB as the factfinder. The ZHB may disregard the
testimony of any witness, even if uncontradicted. Further, neither this Court nor the
Trial Court is in a position to reject those credibility determinations. As such, we
reject Developer’s argument that the ZHB erred in not affording greater weight to
Engineer’s testimony.
              Regardless, as the Trial Court noted in its opinion, Engineer
acknowledged that Developer could reduce the size of the residence and thereby
reduce the magnitude of the variances requested. See Trial Ct. Op. at 7; see also
ZHB Dec. at 9; R.R. at 267a-70a, 235a (home is not part of a neighborhood; “[it] is
an island of ground by itself”).      The size of the house is what requires the
encroachment on setbacks, incursion on steep slopes and removal of mature trees.
The record contains sufficient information to support the ZHB’s finding that the
interest in greater profit from a larger dwelling was the driving factor that led to
seeking greater dimensional variances. See R.R. at 19a, ZHB Dec., F.F. No. 17.



                                          10
               Consequently, there was no evidence presented that the relief requested
was the minimum required for reasonable use of the Property as a single-family
dwelling. Id., F.F. No. 18. Engineer did not study the square footage of neighboring
homes, basing his assessment on his visual inspection only. R.R. at 207a (Principal’s
Testimony). Principal also noted that the houses in the surrounding area were of
varying sizes, so his opinion regarding consistency with the neighborhood was based
on architectural features, not house size. See R.R. at 212a. Therefore, because
Developer did not establish that the variances sought were the minimum necessary
to make reasonable use of the Property, the ZHB did not err in denying the
Application.
                    B. Overcrowding/Detriment to Community
               Because Developer did not meet the elements necessary to establish a
variance, i.e., that the variances requested were the minimum required for reasonable
use, it is unnecessary to address the alleged failure of objectors to show a detriment
to the community as a result of the proposed construction.
                                    IV. Conclusion
               For the foregoing reasons, we affirm the Trial Court’s order that
affirmed the ZHB’s decision denying the Application.



                                               ______________________________
                                               J. ANDREW CROMPTON, Judge


Judge Covey did not participate in the decision of this case.




                                          11
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA



Prime Development Group, LP,         :
                      Appellant      :
                                     :
          v.                         :   No. 1281 C.D. 2020
                                     :
Upper Makefield Township             :
Zoning Hearing Board                 :




                                  ORDER


           AND NOW, this 23rd day of December 2021, the order of the Bucks
County Court of Common Pleas, dated November 5, 2020, is AFFIRMED.




                                     ______________________________
                                     J. ANDREW CROMPTON, Judge